DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Previously withdrawn claims 30 and 31 are hereby rejoined.
Paragraph [0019] of the Specification is amended as follows:
[0019]  FIGS. 2A-2B, 3A-3B, and 4A-4B, depict cross-sectional views of a first embodiment of the present introducer sheaths and catheters.  

REASONS FOR ALLOWANCE
Claims 1, 4, 8-10, 14, 16, 17, 20-23, 25, 27, 30, 31, 33, and 34, are allowed over the prior art of record as presented by the applicant on 04/30/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claim 1.
The closest prior art of record is Lucey (USPN 6,042,573); Hotter (PGPub 2011/0152788); Kurth et al. (USPN 5,792,118); Bonutti (USPN 6,358,266); and Glickman (USPN 5,897,533).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising
an elongated sheath or catheter body having an outer diameter between 6 French (2 millimeters) and 9 French (3 millimeters), a proximal end, and a distal end configured for percutaneous insertion into a vessel of a patient, the elongated sheath or catheter body having a sidewall defining a primary lumen through which an elongated endovascular device can be inserted into the patient's vessel; 
an expandable member coupled to the sidewall such that a chamber is configured to be inflated to expand the expandable member in a direction away from the sidewall into the primary lumen, the expandable member disposed closer to the distal end of the elongated sheath or catheter body than to the proximal end; 
a secondary lumen defined within the sidewall and a port in fluid communication with the secondary lumen, wherein the port is disposed closer to the proximal end of the elongated sheath or catheter body than to the distal end, the secondary lumen being elongated and having a longitudinal axis that, when the sheath or catheter body is straight, extends substantially parallel to a central longitudinal axis of the primary lumen, the secondary lumen in fluid communication with the chamber and configured to deliver fluid received through the port to expand the expandable member.
Specifically, regarding independent claim 1, the prior art to Lucey, Hotter, Kurth, Bonutti, and Glickman, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;

wherein the apparatus is configured to position the port external to the patient when the distal end of the elongated sheath or catheter body is disposed within the vessel; and
wherein the chamber is annular and extends entirely around the central longitudinal axis of the primary lumen, and where the expandable member defines the chamber without the sidewall.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/07/2021